Citation Nr: 1020919	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  05-24 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant has legal entitlement to the Department 
of Veterans Affairs (VA) death benefits.  


REPRESENTATION

Appellant represented by:  Barbara J. Cook, Attorney at Law	


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1972 to May 1977.  
The appellant is the Veteran's son.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The Board notes that the RO granted service connection for 
the Veteran's cause of death and found that basic eligibility 
to Dependent's Educational Assistance was established in the 
March 2004 rating decision.  However, the RO denied the 
appellant's claim because the appellant did not meet 
eligibility requirements or VA's definition of a child.  

Notably, this claim was previously denied by the Board in 
January 2008, and the Veteran appealed the decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  
Subsequently, the Veteran, through his representative, and 
the Secretary of Veterans Affairs submitted a Joint Motion 
for Remand (Joint Motion) requesting that the Board's 
decision be vacated and remanded.  In an August 2009 Order, 
the Court granted the Joint Motion and remanded the case to 
the Board for further appellate review.  The case now returns 
to the Board following the Court Order.  


FINDINGS OF FACT

1.  The Veteran died in December 2002. 

2.  The appellant was born on March [redacted], 1977, and did not 
become physically or mentally disabled prior to age 18.

3.  The appellant served in the United States Army from 
September 1996 to November 2002.

4.  At the time of the Veteran's death, the appellant was 
over the age of 23 and was no longer serving in the United 
States Army.  
 

CONCLUSION OF LAW

The appellant lacks legal entitlement to VA death benefits as 
a matter of law.  38 U.S.C.A. §§ 101, 1310 (West 2002); 
38 C.F.R. §§ 3.1(d), 3.12, 3.57(a)(1), 3.356 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The record reflects that the RO did not provide the appellant 
with notification of the VCAA, including the evidence 
necessary to substantiate his claim and the division of 
responsibilities between VA and the appellant in procuring 
the evidence relevant to his claim in accordance with 38 
U.S.C.A. § 5103(a).  The RO additionally did not ask the 
appellant to provide any evidence in his possession that 
pertained to the claim or advise him regarding the assignment 
of effective dates.

Nevertheless, the absence of such notice does not harm the 
appellant because his claim is being denied as a matter of 
law.  38 C.F.R. § 3.159 (d) (2009); see Smith v. Gober, 14 
Vet. App. 227 (2002) (providing that the VCAA has no effect 
on appeal limited to interpretation of law).  Furthermore, 
the RO clearly explained to the appellant the reasons and 
bases of the denial of his claim in the March 2004 rating 
decision and the June 2005 statement of the case.  The 
appellant through his attorney has demonstrated an 
understanding of the reasons and bases for the denial of his 
claim in the August 2004 notice of disagreement, June 2005 
substantive appeal, January 2008 brief to the Court, and the 
Joint Motion.  In light of the foregoing, the Board will 
proceed with appellate review.
Analysis

The appellant filed an informal claim for entitlement to VA 
death benefits on the basis of his status as a child of the 
Veteran in December 2003.  The appellant later filed his 
formal claim (VA Form 21-534) in January 2004.  The appellant 
indicated that he was a child over the age of 18 and 
attending school at that time.  For purposes of determining 
eligibility as a claimant under Title 38,  a "child" of a 
veteran must be unmarried and under the age of 18, have 
become permanently incapable of self-support before the age 
of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved education institution.  
38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 
3.356 (2009).  The Board notes that the appellant does not 
contend and the record does not show that he became 
physically or mentally disabled prior to the age of 18.  
Rather, the appellant only contends that he is entitled to 
death benefits as the child of the deceased veteran who is 
over the age of 18 and enrolled in school.  

As noted in the introduction sentence, the appellant appealed 
the Board's previous decision to the Court.  His basic 
argument was that, under 50 U.S.C. App. § 526, his period of 
military service is not counted in calculating the period for 
bringing an action or proceeding against any department or 
agency of the government, including a claim for VA benefits 
under Title 38 of the United States Code.  Because the 
regulations allow a "child" an extra five years, i.e. up to 
a child's 23rd birthday, to collect benefits if he or she is 
pursuing a course of instruction at an approved education 
institution, the appellant argues that his six years of 
military service grants him an extension of five years to 
collect benefits as a "child" of the deceased Veteran.  The 
Joint Motion instructed the Board to fully consider the 
Soldiers' and Sailors' Civil Relief Act of 1940 ("The Act") 
in its reasons and bases.  The appellant cites to a 
subsection of The Act titled "Tolling of statutes of 
limitation during military service," which reads

The period of a servicemember's military service 
may not be included in computing any period 
limited by law, regulation, or order for the 
bringing of any action or proceeding in a court, 
or in any board, bureau, commission, department, 
or other agency of a State (or political 
subdivision of a State) or the United States by or 
against the servicemember or the servicemember's 
heirs, executors, administrators, or assigns.   

50 U.S.C. app § 526(a) (2003).  However, for the following 
reasons, the Board finds that this statute is not 
applicable to the appellant's claim and that the appellant 
is not considered a "child" for VA purposes.

The Veteran died in December 2002.  The appellant was born in 
March 1977 and was 26 years of age at the time he filed his 
claim in December 2003.  He served in the United States Army 
from September 1996 to November 2002 and reportedly did not 
enroll in school until 2002, at which time he was 25 years of 
age.  Thus, the appellant's period of military service had 
ended and he was older than 23 years of age at the time of 
the Veteran's death.
  
Nevertheless, the appellant contends that his 6-year period 
of active military service should be omitted from 
consideration in determining his status as a survivor of the 
Veteran and asserts that, as of 2002, The Act still allowed 
him a five-year period of school-related eligibility.  
However, the appellant has not cited, and the Board not aware 
of, any case law that has applied The Act to a claim for VA 
benefits under Title 38 of the United States Code when the 
appellant seeks to extend his period of eligibility for 
dependency and indemnity compensation as the "child" of a 
Veteran because of military service completed both prior to 
his veteran father's death and when the appellant was over 
the age of 23 at the time of his veteran father's death.

On the contrary, the construction and purpose of the statute 
suggests that the appellant is not an eligible "child" and 
that his eligibility period should not be extended.  For one 
thing, the appellant cited a section of the Act that 
expressly applies to statutes of limitations during active 
military service.  Yet, the appellant's claim is not limited 
by any statute of limitation.  Instead, it is defined only by 
the regulation's age limitation.  That is, the section of The 
Act the appellant relies on applies only to statutes of 
limitations and not to age-based eligibility requirements  
found in agency regulations.  Additionally, the appellant's 
father died after his period of active military service 
instead of during that period.        

Finally, several courts have interpreted the purpose of this 
statute is to allow active duty personnel to discharge their 
duties without being distracted by civil litigation.  See, 
e.g., Ricard v. Birch, 529 F.2d 214 (4th Cir. 1975) (finding 
that the purpose of this section is not only to protect 
members of the armed services but also to protect the rights 
of individuals having causes of action against members of the 
armed services); Carr v. U. S., 422 F.2d 1007 (4th Cir. 1970) 
(noting that the provision of this section extending its 
benefits to persons bringing actions against servicemen is 
intended to promote tranquility in the military by permitting 
claimants to await termination of a potential defendant's 
tour of duty without losing a meritorious claim); Lester v. 
U. S., 487 F. Supp. 1033 (N.D.Tex 1980) (stating that this 
section has the dual purpose of allowing servicemen to avoid 
distractions of civil litigation while they are discharging 
their military duties and also of protecting the rights of 
individuals having causes of action against members of the 
armed forces); Cruz v. General Motors Corp., 308 F. Supp. 
1052 (S.D.N.Y. 1970) (finding that the purpose of tolling 
provisions of this section is to protect a serviceman who is 
unable to attend to his affairs, whether because he is 
stationed away from home in active service or is recovering 
from injuries incurred while in such active service).  Again, 
the purpose of the statute cuts against the appellant's claim 
for two reasons.  First, he is not engaged in civil 
litigation, and he has not alleged that his period of active 
military service affected any statute of limitations.  
Second, because his father did not die until after the 
appellant's discharge from active military service, he had no 
affairs that he was unable to attend to and did not need any 
tolling period during his period of active military service.  
Simply stated, the Veteran's claim did not arise until after 
his discharge from active military service, which also 
happened to be after his 23rd birthday.  

Based on the foregoing, the Board finds that the appellant's 
claim of entitlement to VA death benefits is without merit.  
As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

The appellant's claim for entitlement to Department of 
Veterans Affairs death benefits is denied as a matter of law.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


